DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 Claims 1-9, 11, 17 and 21-24 are pending. 
The application is a continuation of International Application No. PCT/US20/30640, filed April 30, 2020, which claims the benefit of U.S. Provisional Application No. 62/841,128, filed April 30, 2019; U.S. Provisional Application No. 62/854,151, filed May 29, 2019; and U.S. Provisional Application No. 62/893,106, filed August 28, 2019. None of the provisional applications are accompanied by sequence listings. Applicants have demonstrated that the sequences have support through U.S. Provisional Application No. 62/854,151, filed May 29, 2019.

Information Disclosure Statement
An information disclosure statement filed 4/26/2022 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action. The document listed as a Written Opinion has been considered but has been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application. The foreign document not translated has been considered based upon the English abstract. 

Response to Amendments
The previous objections and rejection under 35 USC 112, second and first have been overcome by applicants amendment.  

Claim Objections
Claims 1, 4 and 8 are objected to because of the following informalities: when referring to SERQ ID NO’s it is proper to refer to –the amino acid sequences of--. In claim 4 the claim should recite –from the group consisting of the amino acid sequence of”--. 
In claim 8, the term “VL” require the article “the”.
Appropriate correction is required.

Claims 22-24 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The nature of the tumors targeted are that they express FLT3 and CD33. Otherwise, the tumors recited would not be treated by FLT3 and CD33 CAR sequences. Hence, it is not clear that the cancer can be treated unless it is an FLT3, CD33 tumor. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These are new rejections. 
Claim 5 is vague and indefinite in that the metes and bounds of the term “derived from” are unclear.  It is unclear the nature and number of steps required to obtained a “derivative” of an antibody.  The term implies a number of different steps that may or may not result in a change in the functional characteristics of  from the source that it is “derived from”.  It would be optimal to recite –obtained from--. 
Claim 7 recites that “each of the scFvs is separated by a peptide linker” but it is unclear from what it is separated from. 
Claim 11 recites the limitation "the immunoresponsive cell" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brogdon et al (20160096892) in view of Gross et al (US 20200261499) as evidenced by Kjeldsen et al (Cancers, 2018, pages 1-15) and in view of Chang et al (US 20210101976) and Li et al (US 20110091470). This is a new rejection. 
Brogdon et al teach treating a subject having acute myeloid leukemia (AML) (¶0004). The method comprises delivering a T cell or Natural Killer (NK) cell (¶0005). The CAR comprises: (a) an anti-FLT3 chimeric antigen receptor (CAR) comprising a FLT3-binding domain and an anti-CD33 CAR comprising a CD33-binding domain, or a bivalent CAR comprising a FLT3-binding domain and a CD33-binding domain (¶ 0421). 
Gross et al teach preparation of an inhibitory chimeric receptor comprising an extracellular antigen binding domain that binds to EMCN (see e.g. ¶0033  and abstract and claim 22). This sequence will restrict functionality in off-target cells (see figure 1). One would chose this sequence as the art notes that LOH is the more common chromosomal break in AML (see Kjeldsen et al, page table 1). Gross teaches 
[0004] The invention relates to the field of cancer immunotherapy by adoptive cell transfer, employing activating chimeric antigen receptors (aCARs) recognizing antigens expressed on the surface of tumor cells, inhibitory CARs (iCARs) and protective CARs (pCARs) directed at allelic variants of the same or other cell surface antigens expressed by normal cells but not by the tumor due to loss of heterozygosity (LOH).

The combination of Brogdon and Gross therefore teach CAR directed to FLT3 and CD33 for treating AML in combination with an iCAR. However, the references do not teach the sequences claimed. The sequences are known in the art, however. 
Chang et al teach an antigen binding domain with the recited sequences (see Claim 15, SEQ ID NO:s 428-429-430-431-432-433). 

123
Qy          1 DYNMH 5
              |||||
Db          1 DYNMH 5

124
Qy          1 YIYPYNGGTGYNQKFKS 17
              |||||||||||||||||
Db          1 YIYPYNGGTGYNQKFKS 17


126
Qy          1 RASESVDNYGISFMN 15
          	    |||||||||||||||
Db          1 RASESVDNYGISFMN 15
127
Qy          1 AASNQGS 7
              |||||||
Db          1 AASNQGS 7

128
Qy          1 QQSKEVPWT 9
              |||||||||
Db          1 QQSKEVPWT 9

Li et al teach anti-FLT3 wherein the sequences are the same as those recited. 

    PNG
    media_image1.png
    172
    341
    media_image1.png
    Greyscale

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the known sequences of FLT3 and CD33 CDR domains in the method of Brogdon et al and to use the iCAR of Gross et al. Such a modification would have resulted in a method encompassed by claims 1 and 17. As noted above: 1) Brogdon et al teach methods of treating cancer with FLT3 and CD33 CAR 2) Gross et al teach that iCAR to EMCN was useful in the art for specificity of CAR T cell therapy 3) Kjeldsen et al teach that iCAR for EMCN meets the goals of Gross which teaches that the epitope should be missing from AML and 4) Chang and Li teach those sequences and also formulations for treating cancer. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow predictable development for treatment. 
Chang et al teach an intracellular domain and a transmembrane domain from the listed components of claims 2 and 3 (see e.g. ¶0387 and 0430). 
Chang teaches linkage of the VH and VL domain with a linker such as SEQ ID NO:27 (see e.g. ¶0380). 
Gross teaches that the iCAR is obtained from EMCN antibody (¶0192).  

 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brogdon et al (20160096892) in view of Gross et al (US 20200261499) as evidenced by Kjeldsen et al (Cancers, 2018, pages 1-15) and in view of Chang et al (US 20210101976) and Li et al (US 20110091470) as applied to claims 1-3, 6-9, 11, 17 and 21-24 above, and further in view of Pule et al (WO 2020035676).
Pule teaches use of a spacer as recited in claim 4 (see page 31, line 10-24). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the spacers of Pule et al in the method of Brogdon in view of Gross et al in view of Chang and Li. Such a modification would have resulted in a method encompassed by claim 4. As noted above: 1) Garrison et al teach methods of treating cancer with FLT3 and CD33 CAR combined with EMCN iCAR 2) Chang and Li teach those sequences and also formulations for treating cancer 3) Gross et al teach that iCAR can be used in the form of scFv and 4) Pule et al teach the specific spacer regions used in CAR sequences. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the additional components would allow improved formulations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633